DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 9, 12-17, 20-33 and 79-85 are pending in this application, Claims 24, 25, 27-29 and 30 are acknowledged as withdrawn, Claims 1, 3, 9, 12-17, 20-23, 26, 31-33 and 79-85 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.  Claims 13 and 14 recite the limitation "LC-PUFA".  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, the Examiner has interpreted the first LC-PUFA as EPA and the second LC-PUFA as DHA.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 12-17, 20, 31 and 79-85 are rejected under 35 U.S.C. § 103 as being unpatentable over Hata et al. (US 5,215,630), cited in the IDS, in view of Mehanso et al. (CA 2656028 A1), and as evidenced by Pope (2022), Kelliher et al. (CA 3000662 A1), Cotticelli et al. (WO 2008/093378 A1), and Haraldsson et al. (US 2006/0148047 A1).

Hata et al. teaches a method for purifying the long-chain polyunsaturated fatty
acids (LC-PUFA); eicosapentanoic acid (EPA) and esters of EPA from a starting mixture
containing EPA and esters thereof, exemplified by a marine/fish oil (Column 1, Lines 23-
27 and Column 7, Lines 9-11);
comprising a first distillation step of:  feeding a mixture containing the omega-3
fatty acid EPA and esters thereof into an apparatus (fractional distillation column) and fractionally distilling the mixture under pressure and temperature conditions to remove low-boiling compounds (a portion collected at the residue/bottoms end {residual fraction} comprising EPA [C20 fraction]) of 20% and collected in a distillate comprising 89.9% of C20 (EPA and esters of EPA) (Column 9, Claims 1 and Column 8, Table 2);






collecting the fraction from the first distillation step as a distillate and subjecting at least a portion of the residue/bottoms of the first distillation to a second distillation step comprising feeding the residue/bottoms mixture to a second apparatus (fractional distillation column) heated at a temperature of less than about 275 °C (thus overlapping the claimed range of from about 100 to about 275 °C) and a pressure drop of 0.1 Torr (0.13 mbar) and fractionally distilling at least a portion of EPA and esters thereof (C20) from C21 and greater, such as docosahexaenoic acid/DHA (Column 7, Lines 29-34 and 42-48 and Column 9, Claim 2 and Column 5, Lines 56-66);
subjecting the residue of the second distillation to a third distillation step wherein the residue mixture of the second distillation is fed to a third apparatus (fractional distillation column) heated to less than about 275 °C and fractionally distilling a distillate and a residue bottoms fraction wherein at least a portion of EPA and esters thereof is from a second LC-PUFA (C21 and greater, such as DHA) (Column 7, Lines 49-51 and Column 5, Lines 67-68 and Column 6, Lines 1-6 and Column 10, Claim 4 and Column 7, Lines 50-54), and reading on Claims 1, 3, 12, 13 and 20.

The teachings of Hata et al. were discussed above.

Hata et al. did not teach a method wherein the apparatus comprises a fractionating column attached to a wiped-film evaporator, or wherein the oil obtained after the distillation process has a total isomer value of not more than 2% by weight, as required by Claim 1;
wherein the third distillation comprises a short-path distillation column, as required by Claim 9;
or wherein the second distillation comprises a fractionating column attached to a wiped film evaporator, as required by Claim 79.

Mehanso et al. teaches a process comprising fractionally distilling marine (fish oil) to remove lower chain length esters and other residual low boilers to increase concentration of C20, C22 and longer esterified fatty acids, such as EPA and DHA (Pg. 25, Lines 12-13 and 25-31).  The reference further teaches that optionally after distillation a wiped film evaporator may be used to further purify the longer chain ester stream by removing some of the high boiling residual compounds (Pg. 26, Lines 3-4).

Pope teaches that wiped film distillation is also known as short path distillation/evaporation (Pg. 1, Lines 1-4).  Thus, the fractional distillation column and wiped film evaporator of Mehanso et al. would also be a short-path distillation column. 







It would have been obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Hata et al. for purifying LC- PUFA from marine oil by multiple fractional distillations to include a wiped-film evaporator as taught by Mehanso et al., attached to one or more (such as the second and/or third) of the fractionating columns of Hata et al. because this is no more than the application of a known technique (wiped-film evaporator) to a known product (fractional distillation column) to yield predictable results (purified LC-PUFA).  See the MPEP at 2141, C, III.  Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification because Mehanso et al. teaches that use of a wiped film evaporator on fractionally distilled marine oil further purifies the longer chain ester stream by removing some of the high boiling residual compounds.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, fractional distillation for purification of fatty acids.

With regard to Claim 1, it would be inherent in the method of Hata et al. that the oil obtained after the performed distillation steps would have a total isomer value of not more than 2% by weight because Kelliher et al. teaches at Pg. 56, Lines 10-13 that oil prepared by distillation contains about 1.5 wt.% of isomeric impurities.



With regard to Claim 9, and the use of the short-path distillation column in the third fractional distillation step of Hata et al. in view of Mehanso et al., the selection of any order of performing process steps would have been prima facie obvious in the absence of any new or unexpected results.  See the MPEP at 2144.04, IV, C.

With regard to Claim 12, Hata et al. teaches a first distillation step of:  feeding a mixture containing the omega-3 fatty acid EPA and esters thereof into an apparatus (fractional distillation column) and fractionally distilling the mixture under pressure and temperature conditions to remove low-boiling compounds (a portion collected at the residue/bottoms end (residual fraction) comprising EPA [C20 fraction]) of 20%.

With regard to Claim 14, it would be inherent in the method of Hata et al. and Mehanso et al. that the wt.% of at least one LC-PUFA (EPA) would be increased in the oil by at least 20 wt.% as compared to the starting oil because Cotticelli et al. teaches a starting mixture containing 40-70% by weight DHA and EPA (Pg. 3, Lines 22-23) oil distillation method which produces DHA/EPA equal to 74% by weight (encompassing a 20% increase) (Pg. 5, Lines 24-26 and Pg. 6, Lines 1-4). 

With regard to Claims 15-17, it would be inherent in the method of Hata et al. and Mehanso et al. that that the obtained oil distillate would comprise at least 90% of the desired EPA, Hata et al. teaches that the obtained EPA is 89.9%  which is sufficiently close to the claimed value to render it prima facie obvious(Column 8, Tables I-II).

With regard to Claim 31, it would be inherent in the method of Hata et al. and Mehanso et al. that the oil obtained after the performed distillation steps would have a total isomer value of not more than 2% by weight because Kelliher et al. teaches at Pg. 56, Lines 10-13 that oil prepared by distillation contains about 1.5 wt.% of isomeric impurities, reading on isomer values below 1.5% which is sufficiently close to the claimed value of not more than 1 wt.% to render it prima facie obvious.  See the MPEP at 2144.05, I. 

With regard to Claim 79, Hata et al. teaches collecting the fraction from the first distillation step as a distillate and subjecting at least a portion of the residue/bottoms of the first distillation to a second distillation step comprising feeding the residue/bottoms mixture to a second apparatus (fractional distillation column) heated at a temperature of less than about 275 °C (thus overlapping the claimed range of from about 100 to about 275 °C) and a pressure drop of 0.1 Torr (0.13 mbar) and fractionally distilling at least a portion of EPA and esters thereof (C20) from C21 and greater, such as docosahexaenoic acid or DHA (Column 7, Lines 29-34 and 42-48 and Column 9, Claim 2 and Column 5, Lines 56-66). 

 With regard to the use of a fractionating column attached to a wiped film evaporator in the second apparatus, Mehanso et al. teaches that optionally after distillation a wiped film evaporator may be used to further purify the longer chain ester stream by removing some of the high boiling residual compounds (Pg. 26, Lines 3-4).  
The ordinary artisan would have recognized that the use of a fractionating column attached to a wiped film evaporator is not limited to any particular round of distillation. Therefore, ordinary artisan would have found prima facie obvious the selection of any order of performing process steps in the absence of any new or unexpected results.  See the MPEP at 2144.04, IV, C.

With regard to Claims 80, 82 and 84, it would be inherent in the method of Hata et al. and Mehanso et al. that the oil residue of the first, second and third distillations comprises at least 10% by weight EPA and DHA or EPA because Haraldsson et al. teaches an oil distillation method which produces EPA equal to 10% by weight EPA and DHA equal to 75% by weigh at the residue end (Pg. 3, Table 2).

With regard to Claim 81, 83 and 85, it would be inherent in the method of Hata et al. and Cermak et al. that the oil residue of the first, second and third distillations comprises at least 10% by weight DHA collected at the distillate end because Haraldsson et al. teaches an oil distillation method which produces DHA equal to 10% by weight EPA and DHA equal to 35% by weigh at the distillate end (Pg. 3, Table 2).

Claims 21-23, 26, 27 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Hata et al. (US 5,215,630), cited in the IDS, in view of Mehanso et al. (CA 2656028 A1), and as evidenced by Kelliher et al. (CA 3000662 A1), Cotticelli et al. (WO 2008/093378 A1), and Haraldsson et al. (US 2006/0148047 A1), and further in view of Raman et al. (US 2009/0023808 A1), cited in the IDS.
The teachings of Hata et al. and Mehanso et al. were discussed above.

Neither Hata et al. or Mehanso et al. taught a method wherein the oil has been produced by the microalgae Schizochytrium sp., as required by Claims 21, 22, 23, 26 and 27;
or wherein the oil is produced by a genetically modified organism, as required by Claim 32.

Raman et al. teach a method for producing and purifying esters of PUFAs (Abstract); comprising a source composition which is produced by Schizochytrium sp. or an aquatic animal (Pg. 14, Claims 1, 6, 7, 10 and 12 and Pg. 15, Claim 15);
and wherein the organism may be a recombinant (genetically modified) organism (Pg. 5, Paragraph [0098)).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Hata et al. and Mehanso et al. of purifying esters of LC-PUFAs from a mixture, such as fish oil, with the use of a source material produced by a recombinant Schizochytrium sp. as taught by Raman et al. because this no more than the simple substitution of one known element (recombinant Schizochytrium sp. LC-PUFA source) for another (fish oil LC-PUFA source) to obtain predictable results (production and purification of esters of LC- PUFAs).  See the MPEP at 2141, C, III.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide an alternative source for the oil from which desired fatty acids may be obtained.  There would have been a reasonable expectation of success in making this combination because all of the references are reasonably drawn to the same field of endeavor, that is, the purification of fatty acids from natural sources.

Claim 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Hata et al. (US 5,215,630), cited in the IDS, in view of Mehanso et al. (CA 2656028 A1), and as evidenced by Kelliher et al. (CA 3000662 A1), Cotticelli et al. (WO 2008/093378 A1), and Haraldsson et al. (US 2006/0148047 A1), and further in view of Kralovec et al. (US 2009/0042263 A1), cited in the IDS.

The teachings of Hata et al. and Mehanso et al. were discussed above.

Neither Hata et al. or Mehanso et al. taught a method further comprising
transesterifying the oil to convert at least part of the ester fraction in the oil to a
triglyceride fraction, as required by Claim 33.

Kralovec et al. teaches a method wherein triglycerides are converted from PUFA
esters of fish oil by transesterification to increase bioavailability (Pg. 1, Paragraphs
[0005]-[0006}).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to combine the method of Hata et al. and Mehanso et
al. of purifying esters of LC-PUFAs from a mixture, such as fish oil, with the
transesterification of PUFAs to triglycerides as taught by Kralovec et al. because this is
no more than the use of a known technique (transesterification of PUFA esters to
triglycerides) to improve a similar method (production and isolation of PUFA esters) in
the same way (increase in bioavailability).  See the MPEP at 2141, C, III.  There would have been a reasonable expectation of success in making this combination because at least Hata et al. teaches production and isolation of esters of PUFAs from natural sources and Kralovec et al. teaches the conversion of esters of PUFAs to triglycerides.

Response to Arguments

Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Hata et al. does not teach removal of at least 5% EPA in the first distillation step, noting the cited comparative example does not disclose the limitation.  Applicant asserts that Table 2 of the reference discloses an initial fraction (B’) collected from the top of the distillation column containing 20% C20 PUFAs where the initial mixture contained 23% C20 PUFA and a residual fraction (C’) collected from the bottom of the second distillation column which still contains 20%C20 PUFAs.  
Applicant concludes that no 5% reduction in C20 PUFAs is found (Remarks, Pg. 6, Lines 2-30 and Pg. 7, Lines 1-32).

This is not found to be persuasive for the following reasons, the claims only require that “at least 5% EPA is removed in the distillate of the first distillation step”.  Hata et al. clearly discloses that (B’) is collected from the top of the first distillation column and contains 20% C20 PUFAs.  Therefore, the distillate from the first distillation step in Hata contains/removes 20% C20 PUFAs.

The Applicant argues that the Examiner is allegedly mixing comparative and inventive examples, which cannot be combined to arrive at the claimed invention (Remarks, Pg. 7, Lines 33-35).

This is not found to be persuasive for the following reasons, the Hata reference is relevant for all it contains both in comparative and inventive examples.  There is no prohibition in referencing either or both in the determination of what the skilled artisan would have found obvious.

The Applicant argues that the comparative example of Hata discussed at Columns 7-8 does not discuss removal of at least 5% EPA and separating it from DHA (Remarks, Pg. 8 and Pg. 9, Lines 1-13). 

This is not found to be persuasive for the following reasons, as discussed above. the claims only require that “at least 5% EPA is removed in the distillate of the first distillation step”.  There is no requirement in the current claims that the 5% EPA in the first distillation step also be separated from DHA, as this does not occur until the second distillation step.  As discussed above, Hata et al. clearly discloses that (B’) is collected from the top of the first distillation column and contains 20% C20 PUFAs.  Therefore, the distillate from the first distillation step contains/removes 20% C20 PUFAs.

The Applicant argues that the combination of Hata and Cermak does not teach the use of a fractionating column attached to a wiped-film evaporator.  The Applicant notes the Examiner’s position that the falling-film evaporator reboiler referred to in an embodiment cannot be extrapolated to all embodiments.  However, in the complete absence of a disclosure of any wiped-film evaporator there is no reason such can be applied to any embodiment of Hata.  Applicant asserts that the Examiner has not provided any evidence that the evaporator used in short-path molecular distillation (not fractionation) of Cermak could be used in the non-short path fractionation of Hata or that doing so could be done with a reasonable expectation of success (Remarks, Pg. 9, Lines 19-28 and Pg. 11, Lines 1-3).

This is not found to be persuasive for the following reasons, the fractional distillation method of Hata is not limited to any particular fractionation/distillation apparatus.   Further, the Examiner notes that Cermak is no longer part of any rejection of record.  
As discussed above, Mehanso et al. teaches a process comprising fractionally distilling marine (fish oil) to remove lower chain length esters and other residual low boilers to increase concentration of C20, C22 and longer esterified fatty acids, such as EPA and DHA.  The reference further teaches that optionally after distillation a wiped film evaporator may be used to further purify the longer chain ester stream by removing some of the high boiling residual compounds.  Thus, the prior art provides evidentiary basis for a finding of obviousness of combining the fractional distillation method of Hata with the short-path wiped film evaporator of Mehanso.

The Applicant argues that the Examiner has not met the burden of providing a basis to support the allegation that the claimed properties and process naturally flow from the teachings of Hata and Cermak.  Applicant notes that Hata does not teach or suggest the claimed method wherein at least 5% EPA is separate from DHA in the first distillate and that neither Cermak or the other cited references remedies this deficiency or provides a reason to use the claimed fractionating column attached to a wiped-film evaporator in the method of Hata (Remarks, Pg. 10, Lines 12-30).

This is not found to be persuasive for the following reasons, as discussed above. the claims only require that “at least 5% EPA is removed in the distillate of the first distillation step”.  There is no requirement in the current claims that the 5% EPA in the first distillation step also be separated from DHA, as this does not occur until the second distillation step.   
As discussed above, Hata et al. clearly discloses that (B’) is collected from the top of the first distillation column and contains 20% C20 PUFAs.  Therefore, the distillate from the first distillation step of Hata contains/removes 20% C20 PUFAs. Further, the Examiner notes that the Cermak reference does not form the basis for any current rejection and any rejections herein based on inherency are provided with evidentiary support.

The Applicant argues that as set forth in Examples 4-6 of the Specification, fractional distillations are performed with falling-film evaporators (exemplified by Hata) and Examples 7-12 wherein fractional distillations are performed with the claimed wiped film evaporator.  Applicant notes that Examples 7-9 and 12 resulted in minimal isomerization (total isomers not more than 1.15%) whereas Examples 4-6 resulted in total isomers of 29.2%) (Remarks, Pg. 11, Lines 8-18).  

This is not found to be persuasive for the following reasons, the Applicant’s assertion of unexpected results are not found to be persuasive for the following reasons, as discussed above, it would be inherent in the method of Hata et al. that the oil obtained after the performed distillation steps would have a total isomer value of not more than 2% by weight because Kelliher et al. teaches at Pg. 56, Lines 10-13 that oil prepared by distillation contains about 1.5 wt.% of isomeric impurities.  Therefore, the claimed isomerization level of not more than 2% by weight is not unexpected in view of the prior art.

The Applicant argues that the Examiner’s reliance on Ex Parte Obiaya is improper as Hata and Cermak do not teach or suggest the claimed fractionating column attached to a wiped-film evaporator.  Applicant asserts that Hata does not teach any distillation apparatus except for one example utilizing a falling-film evaporator while Cermak lists different processes without preference.  Therefore, the references do not provide motivation to select any particular apparatus, except for a non-claimed embodiment and there is no mere recognition of another advantage which would flow from the teachings of the prior art (Remarks, Pg. 11, Lines 26-31 and Pg. 12, Lines 1-10).

This is not found to be persuasive for the following reasons, the fractional distillation method of Hata is not limited to any particular fractionation/distillation apparatus.  The exemplary wiped-film preferred example apparatus of Hata therefore does not constitute a teaching away from the use of any other type of distillation apparatus.  See MPEP 2123, II.  Further, the Examiner notes that neither Cermak or Ex Parte Obiaya form part of any rejection of record.  As discussed above, Mehanso et al. teaches a process comprising fractionally distilling marine (fish oil) to remove lower chain length esters and other residual low boilers to increase concentration of C20, C22 and longer esterified fatty acids, such as EPA and DHA.  The reference further teaches that optionally after distillation a wiped film evaporator may be used to further purify the longer chain ester stream by removing some of the high boiling residual compounds.  

Those of ordinary skill in the art before the effective filing date would have been motivated to make this modification because Mehanso et al. teaches that use of a wiped film evaporator on fractionally distilled marine oil further purifies the longer chain ester stream by removing some of the high boiling residual compounds.  Thus, the prior art provides evidentiary basis for a finding of obviousness of combining the fractional distillation method of Hata with the short-path wiped film evaporator of Mehanso.

No claims are allowed.
                                                                   
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        12/12/2022